UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): oForm 10-K oForm 20-F oForm 11-K xForm 10-Q oForm 10-D oForm N-SAR oForm N-CSR For Period Ended: March 31, 2012 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION Bonds.com Group, Inc. Full Name of Registrant Former Name if Applicable 529 Fifth Avenue, 8th Floor Address of Principal Executive Office (Street and Number) New York, NY 10017 City, State and Zip Code PART II RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate.) x (a) The reasons described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. In connection with the preparation of the Annual Report on Form 10-K for Bonds.com Group, Inc. (the “Company,” “we,” “us,” and “our”)for the fiscal year ended December 31, 2011, we determined that we need to amend our Quarterly Reports on Form 10-Q for the interim periods ended March 31, June 30, and September 30, 2011 to restate the interim, unaudited consolidated financial statements included therein, which caused a delay in the preparation of our Annual Report on Form 10-K for the fiscal year ended December 31, 2011. Please refer to our Current Report on Form 8-K filed on with the Securities and Exchange Commission on April 2, 2012 for more information.That delay in turn has caused a delay in our preparation of our Quarterly Report on Form 10-Q for the interim period ended March 31, 2012. PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification John Ryan 946-3997 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). oYesxNo Annual Report on Form 10-K for the fiscal year ended December 31, 2012 Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? xYesoNo If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Management anticipates significant changes in our results of operations from the interim period ended March 31, 2011 to the interim period ended March 31, 2012, which is the period covered by the subject report.The reasons for the significant changes are: (a) we are an early stage company that experienced growth during the fiscal year ended December 31, 2011 and the first quarter of 2012, and (b) we completed multiple equity financing transactions and repaid indebtedness during the fiscal year ended December 31, 2011 and the first quarter of 2012.Accordingly, we anticipate our audited financial statements for the interim period ended March 31, 2012 will reflect, among other things, significant increases in revenue and operating expenses, and a significant decrease in indebtedness.We are unable to provide a quantitative estimate of these or other amounts at this time because our financial statements remain subject to ongoing review by management and our auditors. BONDS.COM GROUP, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date May 16, 2012 By /s/ John Ryan John Ryan Chief Financial Officer INSTRUCTION. The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001).
